Citation Nr: 1718725	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  10-33 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel







INTRODUCTION


The Veteran served on active duty from May 1985 to July 1985 and from April 1987 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for a low back disability.

This case was previously before the Board in August 2015, when it was remanded for further development.  The RO continued the denial of the Veteran's claim, as reflected in the June 2016 supplemental statement of the case, and returned the claim to the Board for further appellate review.

In his August 2010 substantive appeal, the Veteran requested a live videoconference Board hearing.  In a June 2015 letter, the RO informed the Veteran that he was scheduled for a hearing before a Veterans Law Judge at the RO in August 2015.  However, the Veteran did not report for his hearing.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2016).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's low back disability was incurred in or aggravated by his active military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in December 2009.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case (SOC) in June 2010, as well as a supplemental statement of the case (SSOC) in July 2014, and June 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, VA treatment records, private medical records, as well as the Veteran's contentions.  Neither the Veteran, nor the Veteran's representative, has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

The Veteran was also provided with a VA examination in July 2014.  Additionally, addendum medical opinions were obtained in April 2016 and June 2016.  Review of the examination reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board recognizes that the Veteran stated on his August 2010 VA Form 9 that a VA physician told him that his back disability was likely related to his lower back injury in service.  The Board notes that a statement from the physician supporting this contention has not been associated with the claims file.  The Board acknowledges that in September 2015, the RO sent the Veteran a letter requesting that he identify the VA physician who opined that his low back disability was likely related to service and/or to submit a medical opinion from them.  However, as of this date, the Veteran has not responded to that request.  The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claims, and VA's duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Id.

The Board also finds that there was substantial compliance with the Board's August 2015 remand instructions.  Specifically, the RO first sent the Veteran a letter requesting that he identify the VA physician who opined that his low back disability was likely related to service and/or to submit a medical opinion from them.  Next, as directed, an addendum medical opinion was obtained addressing the etiology of the Veteran's current back disability.  Finally, the matter was readjudicated in a June 2016 supplemental statement of the case, as directed by the Board.  Thus, there was substantial compliance with the prior Board remand instructions, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection for Low Back Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The Veteran is seeking service connection for a low back disability, on the basis that it was incurred in or aggravated by service.

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if they manifest to a compensable degree within one year of separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.309.  In this case, the Veteran was diagnosed with mild thoracolumbar spondylosis with radiculopathy of the left lower extremity in 2010.  Therefore, as a result of the Veteran's mild thoracolumbar spondylosis not manifesting until decades after service, well beyond the permissible presumptive period, service connection for a low back disability on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The evidence of record establishes that the Veteran has a current diagnosis of mild thoracolumbar spondylosis with radiculopathy of the lower left extremity.  See July 2014 VA Examination.  Therefore, the Veteran has a current disability.

Turning to whether there is a nexus between the Veteran's currently diagnosed mild thoracolumbar spondylosis and his active military service, the Veteran's service treatment records do show complaints of, and treatment for, a back condition.

The Veteran did not report any past or current issues or abnormalities regarding his back during his January 1984 and April 1987 enlistment examinations.

In July 1987, the Veteran complained of back pain after picking up a bed at home.  Medical personnel indicated that the muscle on the right side of his back was tense and diagnosed him with a paraspinal muscle spasm.  The Veteran was treated with an ice massage.  During a follow-up visit a few days later, the Veteran continued his complaints of back pain.  Medical personnel confirmed the prior diagnosis of paraspinal muscle spasm and again treated the Veteran with an ice message.

In July 1988, the Veteran complained of lower back pain with pain into his legs after moving a vending machine the previous day.  He denied having any past similar pain.  Medical personnel indicated that the Veteran's gait and posture were within normal limits, vertebra was non-tender on palpation, and there was moderate tenderness on his right side.  The diagnosis was "musculoskeletal pain (doubtful)."  A follow-up appointment notes a history of the Veteran falling from a tank and landing on his back.  Medical personnel also noted that the Veteran had some limitation of motion with mild right scoliosis and sciatic symptoms.

Following the Veteran's separation from service, the earliest clinical evidence of a low back disability is in September 2009, which is more 20 years after separation.

In a September 2009 private medical record, the Veteran complained of back pain.  He reported that he is unable to stand for a long time and he hurts worse when first waking up.  The doctor diagnosed the Veteran with left lumbar radiculopathy.

On an August 2010 VA Form 9, the Veteran described sustaining a lower back injury by falling from a tank during service.  He indicated that he was treated at Fort Polk at the time.  The Veteran also stated that, around May 2010, a VA physician diagnosed him with arthritis in his lower back and told him that "the possibility is very high" that his back disability was related to his lower back injury in service.

While the Veteran is competent to report what he was told by a doctor, the Board notes that hearsay medical evidence, as transmitted by a layperson, is of limited probative value.  The connection between what a physician said and layperson's account of what they purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further, the probative value of the Veteran's secondhand account is also severely limited, because there is no rationale upon which to determine how the doctor purportedly came to that conclusion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that much of a medical opinion's probative value is found in its rationale supporting the conclusion).

Further, as mentioned above, the Veteran has yet to respond to the RO's September 2015 letter, which was sent as a request that he identify the VA physician who opined that there was a possibility his current low back disability might be related to service and/or to submit a medical opinion from them.  However, even if such a medical opinion was of record, the Board notes that it would be of diminished probative value as the VA physician's opinion would merely speculate that "the possibility is very high" that the Veteran's current back disability was related to his lower back injury in service.  See Obert v. Brown, 5 Vet. App. 30 (1993) (finding that a medical opinion expressed in terms of "may" also implies "may or may not" and, therefore, is too speculative to establish medical nexus).

In a June 2011 statement, the Veteran indicated that he noticed his back pain becoming worse approximately one year ago.  He stated that it became more difficult to sit for extended periods, like through a church service or a movie.  He also noted that the spasms are now on both sides of his back and that the pain levels have increased dramatically.

A June 2011 VA treatment record documents an assessment of obesity/chronic low back pain, with x-rays showing lumbar spine with mild degenerative disc disease.

In July 2014, the Veteran was provided with a VA examination.  The examiner noted that the Veteran was diagnosed with mild thoracolumbar spondylosis with radiculopathy of the left lower extremity in 2010.  The examiner documented the Veteran's report of injuring his back in service and recorded his statements indicating that his back has gotten progressively worse over time.  After reviewing the medical evidence of record, the examiner opined that it is not at least as likely as not (less than 50% probability) that the Veteran's current lower back condition is related to his complaints of low back pain during service.

In support of this determination, the examiner stated that the Veteran's radiographic studies show widespread spondylosis involving both the cervical and thoracolumbar regions.  She indicated that this suggests that the degenerative changes of the spine are not related to injury, but more than likely degenerative changes of the aging process.  Further, the examiner indicated that although the Veteran's July 1987 STRs note four days of lower back pain with an assessment of right sided paraspinal muscle spasm, the fact that his April 1987 enlistment examination was negative for back issues (i.e. lack of history and physical examination findings) suggests that the July 1987 findings were indicative of a temporary condition.  Lastly, the examiner restated that there was no objective evidence of a chronic lower back condition from separation in August 1988 until September 2009.

The Board notes that the July 2014 VA examiner's medical opinion is highly probative, as it represents the conclusions of a medical professional, and is supported by an explanation informed by review of the pertinent medical history and the clinical findings made on examination.

In April 2016, an addendum medical opinion was obtained to address whether the Veteran's report of a 20 year history of low back pain extending to separation from service is consistent with his current low back disability.  The examiner opined that the Veteran's current low back disability is less likely as not related to an in-service disease, event, or injury.  In support of this determination, the examiner noted that the Veteran's STRs document complaints and treatment for acute lower back pain, which is indicative of a temporary condition.  The examiner then stated that the Veteran's x-rays obtained years after service show spondylosis of cervical and thoracolumbar spine region, which is a natural process of aging.

Although the RO requested the examiner to further clarify her medical opinion, the Board notes that the April 2016 VA examiner's addendum medical opinion is highly probative, as it represents the conclusions of a medical professional, and is supported by an explanation informed by review of the pertinent medical history and the clinical findings made on examination.

In June 2016, a clarifying addendum medical opinion was obtained.  The examiner indicated that the Veteran's current clinical findings (i.e. radiographic evidence of normally aligned vertebrae and normal disc space, and objective physical examination findings) are not consistent with a chronic disability related to his military service.  The examiner noted there are no clinical findings consistent with symptoms of back pain for twenty years, such as radiographic evidence of disc space narrowing, lumbar degenerative disc disease, or other objective pathology notation recorded.  She stated that the Veteran may have had acute episodes of low back pain related to strains; however the evidence does not support a chronic condition.  Lastly, the examiner indicated that with chronic, consistent, back pain for 20 years, one would expect to see medical treatment.

The Board notes that the June 2016 VA examiner's clarifying addendum medical opinion is highly probative, as it represents the conclusions of a medical professional, and is supported by an explanation informed by review of the pertinent medical history and the clinical findings made on examination.

Based on the foregoing evidence of record, the Board finds that entitlement to service connection for a low back disability is not warranted, because the most probative evidence of record demonstrates that it is less likely than not that the Veteran's currently diagnosed mild thoracolumbar spondylosis with radiculopathy of the lower left extremity is etiologically related to his active military service.

The Board recognizes that the Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Jandreau, supra.  However, insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of mild thoracolumbar spondylosis with radiculopathy of the lower left extremity falls outside the realm of common knowledge of a layperson and the Veteran is, therefore, not competent to provide evidence on the issue of causation.  Although the Veteran is competent to report having had low back problems at any given time, he has not been shown to be competent to relate these symptoms to a diagnosis of mild thoracolumbar spondylosis.  The evidence does not show clinical documentation of a low back disability until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate thoracolumbar spondylosis to active service is of minimal probative value.
Moreover, as noted above, the VA examiner, in her July 2014 examination report and in her April and June 2016 addendum opinions, specifically found that it was less likely than not that the Veteran's current diagnosis of mild thoracolumbar spondylosis with radiculopathy of the lower left extremity was related to service.  These opinions are of high probative value, give the examiner's medical expertise and her review of the claims file in reaching the opinions.  The Board finds that these opinions outweigh the lay contentions presented by the Veteran and support the conclusion that the low back disability is not etiologically related to service.

As the preponderance of the evidence is against a finding that the Veteran's mild thoracolumbar spondylosis with radiculopathy of the lower left extremity is etiologically related to service, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


